DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species I (Fig. 2), subspecies 1 (Fig. 4), Claims 1-7, 9-12, 14-19, and 23 in the reply filed on February 25, 2021 is acknowledged. Thus, Claim 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2021.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0349129 A1 Ikeda (“Ikeda”).												As to claim 1, Ikeda discloses an image sensor, comprising: a semiconductor substrate (510) including a first floating diffusion region (103, 120, 512); a molding pattern (520, 526, 528) over the first floating diffusion region (103, 120, 512) and including an opening; a first photoelectric conversion part (503) at a surface of the semiconductor substrate (510); and a first transfer transistor (502) connecting the first photoelectric conversion part (503) to the first floating diffusion region (103, 120, 512), wherein the first transfer transistor (502) comprises a channel pattern (524) in the opening and a first transfer gate electrode (521), the channel pattern (524) comprising an oxide semiconductor (524), and the channel pattern (524) comprises a sidewall portion (abutting sides of 526) that covers a side surface of the opening, and a center portion (below 526) that extends from the sidewall portion (abutting sides of 526) to a region over the first transfer gate electrode (521) (Fig. 2, Fig. 3, Fig. 9, ¶ 0051, ¶ 0054, ¶ 0081, ¶ 0082, ¶ 0091, ¶ 0092, ¶ 0093, ¶ 0098, ¶ 0100) (Notes: the first floating diffusion region is a node/region that receives the signal from the photoelectric conversion part/photodiode by the first transfer transistor. Further, the molding pattern defines the opening that is filled by elements. Lastly, the limitation “cover” is defined as to spread on or over; apply to and “portion” is defined as a part of any whole, either separated from or integrated with it by Dictionary.com).								As to claim 2, Ikeda further discloses wherein a top surface of the molding pattern (520, 526, 528) and a top surface of the sidewall portion (abutting sides of 526) are coplanar (See Fig. 9).											As to claim 4, Ikeda discloses further comprising a planarization pattern (522) in the opening and that covers the center portion (below 526) (See Fig. 9).			As to claim 6, Ikeda discloses further comprising an upper insulating pattern (529) covering the planarization pattern (522), the molding pattern (520, 526, 528), and the sidewall portion (abutting sides of 526), wherein a side surface of the upper insulating pattern (529) is aligned with an outer side surface of the molding pattern (520, 526, 528) (See Fig. 9).											As to claim 7, Ikeda discloses further comprising a first gate insulating layer (522) in the opening and below the center portion (below 526), wherein the first transfer 
    PNG
    media_image1.png
    578
    561
    media_image1.png
    Greyscale
gate electrode (521) is provided below the first gate insulating layer (522) (See Fig. 9).		As to claim 15, Ikeda discloses an image sensor, comprising: a molding pattern (517, 526, 528) on a semiconductor substrate (510) and including an opening; a channel pattern (524) in the opening, the channel pattern (524) including a sidewall portion (abutting sides of 526) that covers a side surface of the opening, and a top surface of the sidewall portion (abutting sides of 526) of the channel pattern (524) is to spread on or over; apply to and “portion” is defined as a part of any whole, either separated from or integrated with it by Dictionary.com).	
As to claim 16, Ikeda further discloses wherein the channel pattern (524) and the planarization pattern (520) are locally disposed in the opening of the molding pattern (517, 526, 528) (See Fig. 9).										As to claim 17, Ikeda discloses further comprising an interlayered insulating layer (bottom 522 stack) defining a bottom surface of the opening, wherein the channel pattern (524) comprises: the sidewall portion (abutting sides of 526); and a center portion (below 526) extending from the sidewall portion (abutting sides of 526) to a region at the bottom surface of the opening (See Fig. 9, ¶ 0092) (Notes: the limitation “extend” is defined as to stretch out; draw out to the full length by Dictionary.com).		As to claim 18, Ikeda further discloses wherein the channel pattern (524) has a conformal shape extending along the side surface of the opening and the bottom surface of the opening (See Fig. 9).									Further regarding claims 1 and 15, the limitation “opening” is a product-by-process limitation that does not structurally distinguish the claimed invention over the In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).								The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0349129 A1 Ikeda (“Ikeda”) as applied to claims 1 and 17 above, and further in view of U.S. Patent Application Publication No. 2011/0254037 A1 Arasawa (“Arasawa”). The teaching of Ikeda has been discussed above. 										As to claims 3 and 19, although Ikeda discloses the sidewall portion (abutting sides of 526) and the center portion (below 526) (See Fig. 9), Ikeda does not further disclose wherein the sidewall portion has ring shape extending along an edge of the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0349129 A1 Ikeda (“Ikeda”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0277356 A1 Hsieh (“Hsieh”). The teaching of Ikeda has been discussed above. 													As to claim 9, although Ikeda discloses wherein the first photoelectric conversion part (503) comprises a semiconductor material (See ¶ 0100), Ikeda does not further disclose wherein the semiconductor material is an organic semiconductor material.													However, Hsieh does disclose wherein the semiconductor material is an organic semiconductor material (See ¶ 0028).								.	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0349129 A1 Ikeda (“Ikeda”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0019042 A1 Yamaguchi (“Yamaguchi”). The teaching of Ikeda has been discussed above.												As to claim 14, although Ikeda does not disclose further comprising: a second photoelectric conversion part disposed in the semiconductor substrate; a second floating diffusion region disposed in an upper portion of the semiconductor substrate; and a second transfer transistor connecting the second photoelectric conversion part to the second floating diffusion region, Yamaguchi does disclose further comprising: a second photoelectric conversion part (PD1, PD2) disposed in the semiconductor substrate (22); a second floating diffusion region (51, 53) disposed in an upper portion of the semiconductor substrate (22); and a second transfer transistor (Tr 12, Tr13) connecting the second photoelectric conversion part (PD1, PD2) to the second floating diffusion region (51, 53) (See Fig. 1, Fig. 3, Fig. 35, ¶ 0198-¶ 0209).					In view of the teaching of Yamaguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0019042 A1 Yamaguchi (“Yamaguchi”) in view of U.S. Patent Application Publication No. 2015/0349129 A1 Ikeda (“Ikeda”).		As to claim 23, although Yamaguchi discloses an image sensor, comprising: a semiconductor substrate (22) including a first surface and a second surface opposite the first surface; a first floating diffusion region (51) and a second floating diffusion region (53) disposed on the first surface of the semiconductor substrate (22); a first photoelectric conversion part (39) on the second surface; a second photoelectric conversion part (PD1, PD2) disposed in the semiconductor substrate (22); a molding pattern (88) on the first surface and including an opening; a planarization pattern (61) in the opening; and a first transfer transistor (Tr14) connecting the first photoelectric conversion part (39) to the first floating diffusion region (51), wherein the first transfer transistor (Tr14) comprises a channel pattern (86) and a first transfer gate electrode (84), the channel pattern (86) comprising a semiconductor, and the channel pattern (86) comprises a sidewall portion that covers a side surface of the opening, and a center portion that extends from the sidewall portion to a region on the first transfer gate electrode (84) (See Fig. 1, Fig. 3, Fig. 35, ¶ 0198-¶ 0222) (Notes: the molding pattern to spread on or over; apply to, “portion” is defined as a part of any whole, either separated from or integrated with it, and “connect” is defined as to join, link, or fasten together; unite or bind by Dictionary.com), Yamaguchi does not further disclose wherein the semiconductor is an oxide semiconductor.							However, Ikeda does disclose wherein the semiconductor is an oxide semiconductor (See ¶ 0054).										In view of the teaching of Ikeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yamaguchi to have wherein the semiconductor is an oxide semiconductor because the oxide semiconductor has a lower off-state current to prevent leakage of charge (See ¶ 0054).		

Allowable Subject Matter
Claims 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Yamazaki (US 2013/0285046 A1).								Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815